IN THE SUPREME COURT, STATE OF WYOMING

                                     2013 WY 92
                                                              April Term, A.D. 2013

                                                                   July 31, 2013

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-13-0004
v.

CLAY B. JENKINS, WSB #5-2249,

Respondent.


     ORDER SUSPENDING ATTORNEY FROM THE PRACTICE OF LAW
[¶1] This matter came before the Court upon a “Report and Recommendation for
Suspension,” filed herein July 11, 2013, by the Board of Professional Responsibility for
the Wyoming State Bar, pursuant to Section 16 of the Disciplinary Code for the
Wyoming State Bar (stipulated discipline). After a careful review of the Board of
Professional Responsibility’s Report and Recommendation for Suspension and the file,
this Court finds that the Report and Recommendation for Suspension should be approved,
confirmed and adopted by the Court; and that the Respondent, Clay B. Jenkins, should be
suspended from the practice of law for a period of one (1) year. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Suspension, which is attached hereto and incorporated
herein, shall be, and the same hereby is, approved, confirmed, and adopted by this Court;
and it is further

[¶3] ADJUDGED AND ORDERED that, as a result of the conduct set forth in the
Report and Recommendation for Suspension, Respondent Clay B. Jenkins shall be, and
hereby is, suspended from the practice of law for a period of one (1) year from May 10,
2013; and it is further
[¶4] ORDERED that Respondent shall comply with Section 22 of the Disciplinary
Code for the Wyoming State Bar. That Section governs the duties of disbarred and
suspended attorneys; and it is further

[¶5] ORDERED that, pursuant to Section 26 of the Disciplinary Code of the Wyoming
State Bar, Clay B. Jenkins shall pay the administrative fee of $500.00. Mr. Jenkins shall
pay that amount to the Clerk of the Board of Professional Responsibility on or before
October 31, 2013; and it is further

[¶6] ORDERED that, pursuant to Section 4 of the Disciplinary Code for the Wyoming
State Bar, this Order Suspending Attorney from the Practice of Law, along with the
incorporated Report and Recommendation for Suspension, shall be published in the
Wyoming Reporter and the Pacific Reporter; and it is further

[¶7] ORDERED that the Clerk of this Court shall docket this Order Suspending
Attorney from the Practice of Law, along with the Report and Recommendation for
Suspension, as a matter coming regularly before this Court as a public record; and it is
further

[¶8] ORDERED that the Clerk of this Court cause a copy of the Order Suspending
Attorney from the Practice of Law to be served upon Respondent Clay B. Jenkins.

[¶9]   DATED this 31st day of July, 2013.

                                               BY THE COURT:*

                                               /s/

                                               MARILYN S. KITE
                                               Chief Justice

*Justice Davis took no part in the consideration of this matter. Retired Justice Michael
Golden participated by assignment.